Citation Nr: 0200666	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, with fracture of the 
femur, shortening of the leg, and retained foreign body, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VA also issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Therefore, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

On VA examination in January 2001, the examiner recorded 
diagnoses of low back pain and residual muscle injury 
secondary to gunshot wound of the left hip.  The examiner 
also reported that the veteran had received treatment at the 
VA facility in Canton, Ohio.  Additionally, at his November 
2001 personal hearing, the veteran testified that a VA doctor 
in Canton proscribed "pain pills and muscle relaxers" for 
him.  See Hearing Transcript (Transcript) at page 13.  

Although VA outpatient treatment reports from the VA Medical 
Center in Cleveland, Ohio, are of record, medical reports 
from the VA Outpatient Center in Canton, Ohio, are not and 
there is no indication of record establishing that an attempt 
was made to obtain such.  Therefore, additional development 
is warranted.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record"). 

During the hearing, the veteran also testified that D.B.K., 
M.D., had treated him for his service-connected disabilities.  
Medical reports from the veteran's private physician dated 
from 1983 to 1997 are of record.  However, it is unclear if 
the complete compilation of all recent medical reports have 
been obtained.  Thus, additional action in this regard is 
warranted as well.

Finally, in November 2001 the veteran testified that as a 
result of his service-connected disabilities, he missed a 
month each year from work.  He testified that his place of 
employment had a liberal leave policy as long as he had a 
doctor's slip.  Transcript at pages 18-19.  Given the 
veteran's testimony, it appears as though the veteran's 
former place of employment may have pertinent information 
associated with impairment attributable to his service-
connected disabilities.  Thus, development in this regard is 
warranted.

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
treatment records identified above, that did not result in a 
full grant of benefits, would be prejudicial to the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should ask the veteran to 
submit any employment reports, etc., to 
support his assertions that his service-
connected disabilities interfered with 
employment.  

3.  The RO also should contact the 
veteran's former place of employment 
(a.k.a., Republic Steel, LTV, and 
Republic Technologies) and obtain any 
pertinent reports associated with the 
veteran's retirement.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of a shell fragment wound of the left hip 
with fracture of the femur, shortening of 
the leg, and retained metallic fragments, 
and low back disability since December 
1998.  After securing the necessary 
release, the RO should obtain these 
records.  Medical facilities and doctors 
contacted should include the VA 
Outpatient Clinic in Canton, Ohio, and 
D.R.K., M.D.

5.  Thereafter, after reviewing the 
additional development obtained, if any, 
the RO should accomplish any further 
development deemed appropriate, e.g., 
obtaining contemporaneous VA 
examinations.

6.  The RO should readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The purpose of the remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

